Title: Abigail Adams to John Adams, 9 January 1795
From: Adams, Abigail
To: Adams, John


          
            my dearest Friend
            Quincy Janry 9th 1795
          
          By our Quincy post I received yours 28th and 30th of December. I am sorry to find you had taken a cold let Brisler make you a Bowl of wine whey when you go to bed, for one or two Nights, and you will find yourself released
          Altho the weather has been so very fine and Spring like, our cattle never have been sharpend till this week. yet I cannot but keep in mind that it is mid winter, that Grain would not Grow if it was

planted. my Farmers are some weeks, confined to one object, and then there is little to be related. the providing fuel for a Family for the year whose summer consumption is so great, is no Small Buisness— and tho I have the use of two Teams—Ezara Shaw very seldom can go more than once a day with his, having a large Stock to attend to night & morning, and not having the greatest force within himself— Joy tho not so large a stock has the same care I consulted your Brother respecting the Lot from which I had best procure my wood, and he advised me to the mountain which You bought of captain Beal, the wood there being old, & requiring Several hands to pitch & role it down Hill, as neither Sled or cart could assend it. I have taken into consideration that the winter is the only proper time to get the wood, and that I ought to have so much as not to be obliged to seek for it in the Summer or fall when other Buisness require all the Hands—and that you will be at home much earlier in the spring when you will occupy your Hands and Teams in other Buisness— the Moment however that Snow comes, the woods will be left, to draw Stones the Ground has not through the winter been so frozen as to cart the Stones from the common which are heapd for the purpose or to sled the manure from Joys Barn.
          I rejoice with mrs otis in her safety. my Love to her. I wish I could hear the Same good News from mrs Smith. [”]a Man of Galantry should never think a journey tedious which carries him to his Home”
          Genll Knox may flatter him self that he will become rich if he retires, but He will find the old Proverb true, that he must ask his wifes leave “with her tastes & habits.” “Green feild, and purling Streams, and Larks and Nightingales” would be odious things. she cannot ri[se] till the Sun has reachd his mid day career. the Wife of a Farmer must look well to the ways of her Household, and neither eat the Bread of Idleness herself, or permit others too. I do not know any Lady less calculated for Retirement. contentment must always derive its scource from the Heart. Luxery, ambition and avarice know no bounds, and desire is a fathomless abyss— Mrs Morris reads Zimmermann upon Solitude, & builds a palace in a city. The President from the bottom of my Heart I commisirate. I consider him the Great sacrifice for the Good of the People, and I feel my Share of gratitude towards him, but his Reward as well as all others who have been placed upon the high Towers, and the Battlements, and have stood firm and unshaken at their posts, are to be received

in a state more congenial to their virtues, even with the Spirits of Just Men made perfect.
          The conduct of the Democratic Society in Boston and their sentiments expressd in their address to the societies throughout the union, is exactly as far as circumstances will admit, like the Jacobines in France toward the convention see the French account publishd in the Centinal of Janry 7th “after the fall of Robertspierre— their meetings ceased for several days at last they come together and felicitate the convention upon the fortunate discovery of the conspiracy, and Fate of the Traitors and declare themselves Devoted to the Principals of the Revolution
          “Thus the Democratick society declare their attachment to the Government, their abhorrence to any acts of voilence against the law, which they say can scarcly be justified under any circumstances. the Society are opposed to every outrage of this nature, not only from Principal, but from policy, for it is impossible that any system of social improvement can be embraced, either as to the Government or its administration, amidst that tumult of passions, which such commotions have a direct tendency to produce” but the whole of the address is full of the Hypocritial cant, and the fangs of the Tiger appear, ready to seize upon the first lucky minuit and the only modesty they make a shew of, arrises from the, [“]suppression of the late Rebelion, and the State of Parties in France”
          I quit them for a Topick much more agreeable, that of assureing You of the Sincere / and affectionate Regard of / Your
          
            A Adams
          
        